Citation Nr: 0122108	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  01-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.

2. Entitlement to an increased rating for a low back 
disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel



INTRODUCTION

The veteran had active service from June 1969 to December 
1972, including service in the Republic of Vietnam (RVN) from 
December 1969 to November 1970.  His decorations include the 
Air Medal and Purple Heart.  This appeal comes to the Board 
of Veterans' Appeals (Board) from a January 2001 decision by 
the Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO).

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
U.S. Court of Appeals for the Federal Circuit held that once 
a veteran submits evidence of a medical disability and makes 
a claim for the highest rating possible, and additionally 
submits evidence of unemployability, the VA must consider 
total disability based upon individual unemployability 
(TDIU).  On any claim for an increased rating, the claimant 
is presumed to be seeking the maximum benefit allowed by law 
and regulation, unless otherwise specified.  AB v. Brown, 6 
Vet.App. 35, 38 (1993).  In the current appeal, evidence of 
the veteran's disability has been developed by the RO, and 
the veteran has submitted evidence of unemployability, 
including his statements on his May 2001 VA Form 9 and 
January 2001 notice of disagreement (NOD), and an August 2000 
memorandum from his private physician.  Accordingly, a claim 
of entitlement to TDIU has been raised, and is referred to 
the RO for further development and adjudication.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
became law.  See Pub. L. No. 106-475 (2000) (the VCAA) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126 (West 
Supp. 2001)).  Its enactment substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged, by 
establishing very specific requirements for giving notice to 
claimants of required information and evidence.  See 
38 U.S.C.A. §§ 5103-5103A.  After receiving an application 
for benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  The VCAA 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d).  VA has recently issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
not applicable in this case, the changes merely implement 
VCAA and do not provide any rights other than those provided 
by VCAA.  66 Fed. Reg. at 45,629.

Under the law administered by VA, disability ratings are 
determined by applying the criteria in the Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  VA must also consider the history of the veteran's 
injury, as well as the current clinical manifestations of its 
residuals and the overall effect that the disability has on 
the earning capacity of the veteran. 38 C.F.R. § 4.2.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Increased Rating for PTSD

Service connection for PTSD was initially granted in a 
February 1991 rating decision, effective in June 1990, based 
on the veteran's history of exposure to combat in Vietnam 
(documented by his Purple Heart and Combat Infantryman Badge) 
together with the diagnosis and treatment of PTSD at the Palo 
Alto VA Medical Center (MC) in the summer of 1990.  The 
report of a December 1990 psychiatric examination at the 
Santa Barbara VA Outpatient Clinic (OPC) also contained a 
diagnosis of PTSD productive of difficulty in relationships 
and work.  Outpatient treatment records from late 1992 to 
early 1993 show the veteran reporting suicidal ideation and 
marital and family stress, with a tendency to withdraw from 
others.  In October 1992 a global assessment of functioning 
(GAF) score of 51, indicated moderate difficulty in social 
and/or occupational functioning, suggesting few friends and 
conflicts with peers or co-workers.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 44-47 (4th Ed. 1994) (DSM-IV).  GAF scores are 
intended to be the clinician's judgment of the individual's 
overall level of functioning due to psychological factors, 
and are not to consider physical (or environmental) 
limitations.  Id.

The veteran's current claim for increased rating was filed in 
May 2000.  Treatment records from August 1999 to June 2000 
show that he was not working, reportedly as a result of his 
PTSD.  In July 2000, he was examined by a private 
psychiatrist for VA, including a review of VA treatment and 
examination records.  During the examination, the veteran 
reported that he was on paid leave from his regular position 
as a correctional officer for a California state prison for 
the past six months, and found it difficult to work because 
the uniforms and razor wire reminded him of the military.  He 
reported that he had been unable to work 3-5 days monthly 
prior to his current leave, due to depression and 
irritability.  He reported he spent the majority of his days 
in his truck in the mountains and did not shop due to a fear 
of crowds.  He stated he had only two friends that he visited 
every 3-4 weeks.  The assessment was that the veteran 
suffered from significant moderate to severe impairments due 
to PTSD.  A GAF score of 50 was assigned, indicating serious 
difficulty in social and/or occupational functioning.  Id.

In August 2000, the veteran was hospitalized at the Palo Alto 
VAMC for PTSD rehabilitation.  The hospital discharge summary 
indicates that "progress was generally good" with better 
insight about his anger and less depression on discharge.  
The summary also stated that the veteran's job as a 
corrections officer appeared to compound his PTSD-related 
difficulties, and noted his concern about keeping the job.  
Notwithstanding the reported progress, a GAF score of 45 was 
assigned at discharge, indicating serious difficulty in 
social and/or occupational functioning, suggesting no friends 
and inability to keep a job.  Id.

A memorandum from the veteran's private physician, dated in 
August 2000 (prior to his hospitalization), recommended that 
he be released from work and "remove guns from home."  The 
veteran's statement in his NOD also reports that he has been 
unable to keep a job, and that he isolates himself in his 
room with the door locked, to handle his rage.  The May 2001 
substantive appeal indicated that he had been on leave 
without pay from his position at the Wasco State Prison since 
May 2000.

The claims file contains no information from the veteran's 
employer concerning his situation, and no indication that any 
information was requested.  In addition, although the VA 
regulation providing for an extra-schedular rating (38 C.F.R. 
§ 3.321(b)(1)) is cited in the May 2001 statement of the case 
(SOC), it contains no discussion of how those criteria (i.e., 
marked interference with employment or frequent periods of 
hospitalization) either are or are not met in this case.  
Thus, the Board finds that the claim must be returned to the 
RO for development of evidence regarding the impact of PTSD 
on the veteran's employability and evaluation of his 
condition under extraschedular criteria.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also Floyd v. Brown, 9 Vet. 
App. 88, 94-97 (1996) (Board not authorized to assign an 
extraschedular rating in the first instance).

Increased Rating for a Low Back Condition

Service medical records show that the veteran was wounded in 
December 1969 when his vehicle struck a mine.  The initial 
diagnosis was shrapnel wounds to the arm and injury to the 
back.  He was hospitalized in Lai Khe, RVN, but records of 
treatment at that location are not of record.  A VA Form 07-
3101, received from the National Personnel Record Center 
(NPRC) in March 1973, indicates that NPRC was unable to 
identify the "92nd Evac Hospital," which an RO employee had 
noted as the place of treatment for the veteran's wounds.  
There are no subsequent reports of back trouble in active 
service, and there was no indication of any back abnormality 
on his pre-separation medical examination report in October 
1972.

Service connection for low back concussion injury was 
initially granted in May 1973, effective in December 1972, 
and a zero percent rating was assigned.  That rating was 
increased to 10 percent in June 1990, following a December 
1990 VA medical examination in which the veteran gave a 
history of chronic low back pain, occasional spasm and 
occasional radicular pain; the examiner noted pain and some 
limitation of back movement.  VA treatment records from 
September 1992 to March 1993 show reports of persistent back 
pain, diagnosed in January 1993 as degenerative arthritis, 
post-traumatic.  X-ray studies in November 1992 show residual 
shrapnel particles overlying the L1 and T12 vertebral bodies.  

The current claim for increased rating for a low back 
condition was filed in May 2000.  Outpatient treatment 
reports from Bakersfield OPC from August 1999 to November 
2000 show persistent back pain, which the veteran described 
as worse over the prior year.  X-ray studies in June 2000 
showed minimal degenerative osteophytosis of the lumbar spine 
and multiple metallic fragments in the left posterior upper 
abdominal wall.  These appear to correlate with the particles 
overlying the L1 and T12 vertebrae noted in November 1992.  
No specific updated diagnosis of the back condition is shown 
in the outpatient reports.

In July 2000, the veteran complained of low back pain, 
occasional bilateral leg pain and "tingling" in both feet.  
Objective examination revealed tenderness in the lumbar 
paravertebral muscles, and flexion of the hips and knees in a 
supine position produced back pain.  Range of motion of the 
lumbar spine was normal in all planes, except for flexion, 
which was 70 degrees of motion rather than a normal 95 
degrees.  

X-ray studies of the lumbar spine showed no degenerative 
changes, no rotational deformity and normal heights and disc 
spaces.  X-rays of the sacroiliac joints revealed normal 
alignment and joint space without sclerosis or subluxation.  
The examiner did not appear to compare those studies with VA 
X-rays taken in November 1992 and June 2000, and there is no 
comment as to the effect, if any, of the retained shrapnel 
fragments.  The examiner diagnosed chronic symptomatic lumbar 
sprain and a well-healed shrapnel wound in the left shoulder 
and chest wall.  

The RO has rated the residuals of the veteran's back injury 
as sacro-iliac injury and weakness under 38 C.F.R. § 4.71a, 
Code 5294.  According to the Rating Schedule (38 C.F.R., Part 
IV), sacro-iliac injury and weakness is rated as lumbosacral 
strain under Code 5295.  This provides a 10 percent rating 
where characteristic pain on motion is shown.  Higher ratings 
require muscle spasm, loss of lateral or forward spine 
motion, joint space changes or abnormal mobility of the 
spine.  

The RO has not considered whether the veteran may be entitled 
to evaluation for his low back condition under one of the 
codes for rating muscle injuries of the torso.  This is 
significant, as in evaluating the severity of a disability, 
consideration must be given to the potential application of 
various other provisions of 38 C.F.R. Parts 3 and 4, whether 
or not raised by the veteran.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Any evidence of retained metallic 
fragments in muscle tissue suggests that the injury is at 
least moderate in nature, see 38 C.F.R. § 4.56, and moderate 
injury of the muscles of Group XX affecting the lumbar region 
warrants a schedular evaluation of 20 percent.  38 C.F.R. 
§ 4.73, Code 5320.  

The review of the veteran's muscle injury residuals would be 
complicated (but not totally frustrated) by the absence of 
the clinical treatment files from December 1969.  In this 
regard, the Board's review of U.S. Army publications not 
previously of record in the claims file indicates that the 
Lai Khe hospital to which he  was taken in December 1969 was 
likely the 2nd Surgical Hospital.  Maj. Gen. S. Ned, Medical 
Support of the U.S. Army in Vietnam 1965-70, Dept. of Army 
(1991), at 
http://www.armymedicine.army.mil/history/booksdocs/vietnam/me
dsupp.  If more extensive treatment was required, it appears 
he may have been transferred to the U.S. Army 93rd Evacuation 
Hospital at Long Binh, RVN.  Id.  

As the location of the veteran's shell fragment wound is 
highly relevant to a rating of his back condition, the Board 
considers it appropriate to request that NPRC attempt to 
obtain any clinical records from the two hospitals which may 
have been prepared as to the veteran's treatment.  Then, a 
new examination will be needed to determine the nature and 
extent of disability arising either from the concussion 
injury to the back itself or the effects of the shrapnel 
wounds to the muscles of the lumbar and thoracic region.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001).

Accordingly, this case is REMANDED for completion of the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the newly issued VA regulations 
implementing the law is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should contact the NPRC, and 
request that they perform a search for 
clinical (hospital inpatient) records 
prepared for the veteran by either the 
U.S. Army's 2nd Surgical Hospital or 93rd 
Evacuation Hospital during December 1969 
and January 1970.  Any records obtained 
should be associated with the claims file.

3.  The RO should obtain necessary 
release(s) from the veteran and request a 
copy of any medical or administrative 
records of the Wasco State Prison, or 
California State Prison system, 
concerning his medical condition and 
status of his employment.  Any records 
obtained should be associated with the 
claims file.

4.  After completion of the above 
development, the veteran should be 
afforded VA orthopedic and psychiatric 
examinations to determine the nature and 
extent of his low back disability, to 
include any possible muscle injury 
residuals, and PTSD.  All indicated 
testing should be performed.  The report 
of examination should include a complete 
rationale for all opinions expressed.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  
The claims folder must be made available 
to the examiners for review in 
conjunction with the examination.  Any 
examination report not in compliance with 
the requirements above is incomplete and 
must be corrected.  Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the RO should readjudicate this claim, to include 
an analysis of the veteran's entitlement, if any, to an 
evaluation of his low back condition under the Rating 
Schedule provisions pertaining to muscle injury.  If any 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC) and opportunity to respond.  The veteran has 
the right to submit additional evidence and argument on 
matters remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




